As filed with the Securities and Exchange Commission on May 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10487 Hotchkis & Wiley Funds (Exact name of registrant as specified in charter) 725 South Figueroa Street, 39th Floor Los Angeles, California 90017-5439 (Address of principal executive offices) (Zip code) Anna Marie Lopez Hotchkis & Wiley Capital Management, LLC 725 South Figueroa Street, 39th Floor Los Angeles, California 90017-5439 (Name and address of agent for service) Copy to: Karin Jagel Flynn, Esq. Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois60601 (213) 430-1000 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2013 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. Schedule of Investments - March 31, 2013 Hotchkis & Wiley Diversified Value Fund (Unaudited) Shares COMMON STOCKS - 97.39% Held Value CONSUMER DISCRETIONARY - 10.85% Auto Components - 4.14% Delphi Automotive PLC $ Johnson Controls, Inc. Magna International, Inc. Automobiles - 1.01% General Motors Company (a) Hotels, Restaurants & Leisure - 0.51% Carnival Corporation Media - 2.79% Comcast Corporation The Interpublic Group of Companies, Inc. Time Warner Cable, Inc. Multiline Retail - 1.73% J.C. Penney Company, Inc. (c) Target Corporation Specialty Retail - 0.67% Lowe's Companies, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 4.61% Beverages - 1.51% Molson Coors Brewing Company PepsiCo, Inc. Food & Staples Retailing - 2.06% CVS Caremark Corporation Wal-Mart Stores, Inc. Food Products - 1.04% Mondelez International, Inc. TOTAL CONSUMER STAPLES ENERGY - 10.68% Oil, Gas & Consumable Fuels - 10.68% Cobalt International Energy, Inc. (a) Hess Corporation Kosmos Energy Limited (a) Marathon Oil Corporation Murphy Oil Corporation Royal Dutch Shell PLC - Class B - ADR Total SA - ADR TOTAL ENERGY FINANCIALS - 26.22% Capital Markets - 1.85% The Bank of New York Mellon Corporation Morgan Stanley Commercial Banks - 4.73% PNC Financial Services Group, Inc. SunTrust Banks, Inc. Wells Fargo & Company Consumer Finance - 2.26% Capital One Financial Corporation Diversified Financial Services - 9.47% Bank of America Corporation Citigroup, Inc. JPMorgan Chase & Company Insurance - 7.91% The Allstate Corporation American International Group, Inc. (a) Unum Group TOTAL FINANCIALS HEALTH CARE - 12.87% Health Care Equipment & Supplies - 2.41% Covidien PLC Medtronic, Inc. Zimmer Holdings, Inc. Health Care Providers & Services - 4.60% Aetna, Inc. Humana, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Pharmaceuticals - 5.86% AstraZeneca PLC - ADR Johnson & Johnson Merck & Company, Inc. Novartis AG - ADR Sanofi - ADR TOTAL HEALTH CARE INDUSTRIALS - 8.03% Aerospace & Defense - 3.94% The Boeing Company Embraer SA - ADR Lockheed Martin Corporation Northrop Grumman Corporation Air Freight & Logistics - 1.49% FedEx Corporation Machinery - 2.60% Cummins, Inc. PACCAR, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 14.77% Computers & Peripherals - 3.81% Hewlett-Packard Company Electronic Equipment, Instruments & Components - 4.09% Corning, Inc. TE Connectivity Limited Semiconductors & Semiconductor Equipment - 0.74% Texas Instruments, Inc. Software - 6.13% CA, Inc. Microsoft Corporation Oracle Corporation TOTAL INFORMATION TECHNOLOGY TELECOMMUNICATION SERVICES - 2.77% Wireless Telecommunication Services - 2.77% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 6.59% Electric Utilities - 2.86% Edison International Exelon Corporation Independent Power Producers & Energy Traders - 1.47% NRG Energy, Inc. Multi-Utilities - 2.26% Public Service Enterprise Group, Inc. TOTAL UTILITIES Total common stocks (Cost $432,015,054) Total long-term investments (Cost $432,015,054) COLLATERAL FOR SECURITIES ON LOAN - 0.72% Money Market Funds - 0.72% Invesco Government Agency Portfolio, 0.02%^ Total collateral for securities on loan (Cost $3,033,540) SHORT-TERM INVESTMENTS - 2.56% Principal Time Deposits - 2.56% Amount Deutsche Bank, 0.03%, 04/01/2013* $ Total short-term investments (Cost $10,818,781) Total investments - 100.67% (Cost $445,867,375) Liabilities in excess of other assets - (0.67)% ) Net assets - 100.00% $ (a) - Non-income producing security. (c) - All or a portion of this security is on loan.The total market value of securities on loan was $3,015,578. ADR - American Depositary Receipt ^ - Rate shown is the 7-day yield as of March 31, 2013. * - Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors,24 industry groups, 68 industries and 154 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - March 31, 2013 Hotchkis & Wiley Large Cap Value Fund (Unaudited) Shares COMMON STOCKS - 98.10% Held Value CONSUMER DISCRETIONARY - 9.98% Auto Components - 4.60% Johnson Controls, Inc. $ Lear Corporation Magna International, Inc. Diversified Consumer Services - 0.53% H&R Block, Inc. Media - 2.06% Comcast Corporation The Interpublic Group of Companies, Inc. Multiline Retail - 2.01% J.C. Penney Company, Inc. (c) Target Corporation Specialty Retail - 0.78% Lowe's Companies, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 4.31% Beverages - 1.47% PepsiCo, Inc. Food & Staples Retailing - 2.06% CVS Caremark Corporation Wal-Mart Stores, Inc. Food Products - 0.78% Kraft Foods Group, Inc. Mondelez International, Inc. TOTAL CONSUMER STAPLES ENERGY - 9.85% Oil, Gas & Consumable Fuels - 9.85% Marathon Oil Corporation Murphy Oil Corporation Royal Dutch Shell PLC - Class B - ADR Total SA - ADR TOTAL ENERGY FINANCIALS - 27.56% Commercial Banks - 3.82% PNC Financial Services Group, Inc. Regions Financial Corporation Wells Fargo & Company Consumer Finance - 2.79% Capital One Financial Corporation Diversified Financial Services - 10.41% Bank of America Corporation Citigroup, Inc. JPMorgan Chase & Company Insurance - 10.54% The Allstate Corporation American International Group, Inc. (a) Assurant, Inc. MetLife, Inc. Unum Group TOTAL FINANCIALS HEALTH CARE - 12.48% Health Care Equipment & Supplies - 0.99% Zimmer Holdings, Inc. Health Care Providers & Services - 4.56% Aetna, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Pharmaceuticals - 6.93% AstraZeneca PLC - ADR Eli Lilly & Company Johnson & Johnson Merck & Company, Inc. Novartis AG - ADR Sanofi - ADR TOTAL HEALTH CARE INDUSTRIALS - 8.36% Aerospace & Defense - 4.39% The Boeing Company Embraer SA - ADR Lockheed Martin Corporation Northrop Grumman Corporation Machinery - 2.94% Cummins, Inc. PACCAR, Inc. Professional Services - 1.03% Manpower, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 13.74% Computers & Peripherals - 4.09% Hewlett-Packard Company Electronic Equipment, Instruments & Components - 4.31% Corning, Inc. TE Connectivity Limited Semiconductors & Semiconductor Equipment - 0.76% Texas Instruments, Inc. Software - 4.58% CA, Inc. Microsoft Corporation TOTAL INFORMATION TECHNOLOGY TELECOMMUNICATION SERVICES - 3.03% Wireless Telecommunication Services - 3.03% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 8.79% Electric Utilities - 4.48% Edison International Exelon Corporation PPL Corporation Independent Power Producers & Energy Traders - 1.83% NRG Energy, Inc. Multi-Utilities - 2.48% Public Service Enterprise Group, Inc. TOTAL UTILITIES Total common stocks (Cost $573,572,749) Total long-term investments (Cost $573,572,749) COLLATERAL FOR SECURITIES ON LOAN - 0.66% Money Market Funds - 0.66% Invesco Government Agency Portfolio, 0.02%^ Total collateral for securities on loan (Cost $3,489,160) SHORT-TERM INVESTMENTS - 2.21% Principal Time Deposits - 2.21% Amount Wells Fargo, 0.03%, 04/01/2013* $ Total short-term investments (Cost $11,814,595) Total investments - 100.31% (Cost $588,876,504) Liabilities in excess of other assets - (0.97)% ) Net assets - 100.00% $ (a) - Non-income producing security. (c) - All or a portion of this security is on loan.The total market value of securities on loan was $3,468,501. ADR - American Depositary Receipt ^ - Rate shown is the 7-day yield as of March 31, 2013. * - Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors,24 industry groups, 68 industries and 154 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - March 31, 2013 Hotchkis & Wiley Mid-Cap Value Fund (Unaudited) Shares COMMON STOCKS - 94.86% Held Value CONSUMER DISCRETIONARY - 20.84% Auto Components - 8.06% Delphi Automotive PLC $ The Goodyear Tire & Rubber Company (a) Lear Corporation Magna International, Inc. Diversified Consumer Services - 0.94% DeVry, Inc. H&R Block, Inc. Media - 7.47% The Interpublic Group of Companies, Inc. Valassis Communications, Inc. (b) Multiline Retail - 2.36% Kohl's Corporation Specialty Retail - 2.01% Rent-A-Center, Inc. Staples, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 2.07% Beverages - 1.28% Molson Coors Brewing Company Food Products - 0.79% Fresh Del Monte Produce, Inc. TOTAL CONSUMER STAPLES ENERGY - 8.27% Oil, Gas & Consumable Fuels - 8.27% Cobalt International Energy, Inc. (a) Kosmos Energy Limited (a) Stone Energy Corporation (a) TOTAL ENERGY FINANCIALS - 25.09% Capital Markets - 1.07% E*TRADE Financial Corporation (a) Northern Trust Corporation Commercial Banks - 12.45% Comerica, Inc. First Horizon National Corporation KeyCorp Regions Financial Corporation SunTrust Banks, Inc. Zions Bancorporation Diversified Financial Services - 2.05% PHH Corporation (a) Insurance - 9.27% The Allstate Corporation Assurant, Inc. CNO Financial Group, Inc. Torchmark Corporation Unum Group Real Estate Investment Trusts - 0.25% The Geo Group, Inc. TOTAL FINANCIALS HEALTH CARE - 6.59% Health Care Equipment & Supplies - 0.56% Zimmer Holdings, Inc. Health Care Providers & Services - 6.03% Aetna, Inc. Health Management Associates, Inc. (a) Humana, Inc. Omnicare, Inc. Quest Diagnostics, Inc. TOTAL HEALTH CARE INDUSTRIALS - 11.41% Aerospace & Defense - 4.23% Alliant Techsystems, Inc. Embraer SA - ADR Huntington Ingalls Industries, Inc. Airlines - 1.30% JetBlue Airways Corporation (a) Southwest Airlines Company Machinery - 0.33% Navistar International Corporation (a) (c) Professional Services - 1.90% Manpower, Inc. Road & Rail - 3.65% Avis Budget Group, Inc. (a) Con-way, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 11.10% Communications Equipment - 3.03% Arris Group, Inc. (a) Electronic Equipment, Instruments & Components - 2.55% Ingram Micro, Inc. (a) TE Connectivity Limited IT Services - 0.55% The Western Union Company Semiconductors & Semiconductor Equipment - 3.39% Marvell Technology Group Limited ON Semiconductor Corporation (a) Software - 1.58% CA, Inc. Comverse, Inc. (a) Symantec Corporation (a) TOTAL INFORMATION TECHNOLOGY UTILITIES - 9.49% Electric Utilities - 4.18% Great Plains Energy, Inc. PPL Corporation Independent Power Producers & Energy Traders - 4.12% NRG Energy, Inc. Multi-Utilities - 1.19% Public Service Enterprise Group, Inc. TOTAL UTILITIES Total common stocks (Cost $1,597,019,058) Total long-term investments (Cost $1,597,019,058) COLLATERAL FOR SECURITIES ON LOAN - 0.25% Money Market Funds - 0.25% Invesco Government Agency Portfolio, 0.02%^ Total collateral for securities on loan (Cost $4,581,996) SHORT-TERM INVESTMENTS - 5.49% Principal Time Deposits - 5.49% Amount Wells Fargo, 0.03%, 04/01/2013* $ Total short-term investments (Cost $101,286,293) Total investments - 100.60% (Cost $1,702,887,347) Liabilities in excess of other assets - (0.60)% ) Net assets - 100.00% $ (a) - Non-income producing security. (b) - Affiliated issuer.An issuer in which the Fund's holdings represent 5% or more of the outstanding voting securities of the issuer is an "affiliated" issuer as defined in the 1940 Act. A schedule of the Fund's investments in securities of affiliated issuers held during the nine months ended March 31, 2013, is set forth below: Issuer Name Share Balance At July 1, 2012 Additions Reductions Share Balance At March 31, 2013 Dividend Income Value At March 31, 2013 Valassis Communications, Inc. $ $ (c) - All or a portion of this security is on loan.The total market value of securities on loan was $4,480,894. ADR - American Depositary Receipt ^ - Rate shown is the 7-day yield as of March 31, 2013. * - Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS®) was developed by MSCI, an independent provider of global indices and benchmark-related products and services, and Standard & Poor's (S&P), an independent international financial data and investment services company.The GICS methodology has been widely accepted as an industry analysis framework for investment research, portfolio management and asset allocation.The GICS structure consists of 10 sectors,24 industry groups, 68 industries and 154 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - March 31, 2013 Hotchkis & Wiley Small Cap Value Fund (Unaudited) COMMON STOCKS - 92.82% Shares Held Value CONSUMER DISCRETIONARY - 13.54% Diversified Consumer Services - 0.76% DeVry, Inc. $ Hotels, Restaurants & Leisure - 0.11% Lakes Entertainment, Inc. (a) Household Durables - 0.08% Furniture Brands International, Inc. (a) Media - 5.86% The Interpublic Group of Companies, Inc. Valassis Communications, Inc. Specialty Retail - 3.97% Rent-A-Center, Inc. Textiles, Apparel & Luxury Goods - 2.76% Quiksilver, Inc. (a) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 0.74% Food Products - 0.74% Overhill Farms, Inc. (a) (b) TOTAL CONSUMER STAPLES ENERGY - 1.89% Oil, Gas & Consumable Fuels - 1.89% Cobalt International Energy, Inc. (a) Stone Energy Corporation (a) TOTAL ENERGY FINANCIALS - 28.94% Commercial Banks - 7.14% Associated Banc-Corp First Horizon National Corporation First Interstate BancSystem, Inc. First Niagara Financial Group, Inc. Synovus Financial Corporation Webster Financial Corporation Diversified Financial Services - 3.02% PHH Corporation (a) Insurance - 14.65% Argo Group International Holdings Limited Assurant, Inc. CNO Financial Group, Inc. Endurance Specialty Holdings Limited Global Indemnity PLC (a) The Hanover Insurance Group, Inc. Horace Mann Educators Corporation National Western Life Insurance Company Symetra Financial Corporation Real Estate Investment Trusts - 3.78% CapLease, Inc. The Geo Group, Inc. Granite Real Estate Investment Trust Thrifts & Mortgage Finance - 0.35% First Financial Holdings, Inc. TOTAL FINANCIALS HEALTH CARE - 6.18% Health Care Providers & Services - 6.18% Health Management Associates, Inc. (a) LifePoint Hospitals, Inc. (a) PharMerica Corporation (a) TOTAL HEALTH CARE INDUSTRIALS - 27.21% Aerospace & Defense - 5.61% Alliant Techsystems, Inc. Embraer SA - ADR Huntington Ingalls Industries, Inc. Airlines - 1.32% JetBlue Airways Corporation (a) Construction & Engineering - 0.35% Tutor Perini Corporation (a) Machinery - 4.96% CIRCOR International, Inc. Meritor, Inc. (a) Miller Industries, Inc. (b) Sauer-Danfoss, Inc. Professional Services - 3.80% Heidrick & Struggles International, Inc. Hudson Global, Inc. (a) (b) Korn/Ferry International (a) Manpower, Inc. Road & Rail - 8.72% Avis Budget Group, Inc. (a) Con-way, Inc. Trading Companies & Distributors - 2.45% Rush Enterprises, Inc. (a) TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 6.78% Communications Equipment - 3.62% Arris Group, Inc. (a) Symmetricom, Inc. (a) IT Services - 0.13% CIBER, Inc. (a) Semiconductors & Semiconductor Equipment - 2.03% Intersil Corporation ON Semiconductor Corporation (a) Software - 1.00% Comverse, Inc. (a) TOTAL INFORMATION TECHNOLOGY MATERIALS - 2.20% Metals & Mining - 2.20% Horsehead Holding Corporation (a) Noranda Aluminum Holding Corporation TOTAL MATERIALS UTILITIES - 5.34% Electric Utilities - 3.48% Great Plains Energy, Inc. Portland General Electric Company Westar Energy, Inc. Independent Power Producers & Energy Traders - 1.86% NRG Energy, Inc. TOTAL UTILITIES Total common stocks (Cost $419,568,065) INVESTMENT COMPANIES - 3.94% Exchange Traded Funds - 3.94% iShares Russell 2000 Index Fund iShares Russell 2000 Value Index Fund (c) Total investment companies (Cost $18,988,066) Total long-term investments (Cost $438,556,131) COLLATERAL FOR SECURITIES ON LOAN - 0.10% Money Market Funds - 0.10% Invesco Government Agency Portfolio, 0.02%^ Total collateral for securities on loan (Cost $548,480) SHORT-TERM INVESTMENTS - 3.37% Principal Time Deposits - 3.37% Amount Wells Fargo, 0.03%, 04/01/2013* $ Total short-term investments (Cost $17,686,287) Total investments - 100.23% (Cost $456,790,898) Liabilities in excess of other assets - (0.23)% ) Net assets - 100.00% $ (a)- Non-income producing security. (b) -
